Citation Nr: 1105343	
Decision Date: 02/09/11    Archive Date: 02/18/11

DOCKET NO.  08-22 935A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas

THE ISSUES

1.  Entitlement to service connection for a neck disability.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for a back disability.

4.  Entitlement to service connection for a bilateral forearm 
disability.

5.  Entitlement to service connection for a left hamstring 
disability.

6.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel


INTRODUCTION

The Veteran had active duty military service from September 1989 
to March 1993.  He also had additional service in the reserves, 
including on active duty for training (ACDUTRA).

This appeal to the Board of Veterans' Appeals (Board) is from an 
August 2007 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Wichita, Kansas.

In April 2009, as support for his claims, the Veteran testified 
at a hearing before the undersigned Veterans Law Judge of the 
Board using videoconferencing technology.  And in a pre-hearing 
conference, the Veteran made clear that he was still pursuing a 
claim for service connection for PTSD, maintaining he had 
initiated a timely appeal of this claim in response to the RO's 
August 2007 decision denying this claim along with the others now 
at issue in this appeal.  And since the Board agrees that he 
submitted a timely Notice of Disagreement (NOD) in September 2007 
to initiate an appeal of this additional claim, but has not 
received a Statement of the Case (SOC), the Board must remand 
this claim to provide this necessary SOC.  See, e.g., Manlincon 
v. West, 12 Vet. App. 238 (1999).  And if this claim continues to 
be denied, he will then have an opportunity to perfect his appeal 
of this claim to the Board by also, in response to this SOC, 
filing a timely Substantive Appeal (VA Form 9 or equivalent 
statement).  38 C.F.R. § 20.200 (2010).  Only then will the Board 
have jurisdiction to consider this additional claim.

Regarding other preliminary matters, following the hearing, at 
his request, the Board held the record open for 30 days to give 
the Veteran time to obtain and submit additional evidence 
concerning his claimed left hamstring disability, but he has not 
submitted any additional evidence concerning this particular 
claim.  He has, however, submitted additional evidence concerning 
other claims, especially his claim for PTSD, and he waived his 
right to have the RO initially consider it.  See 38 C.F.R. §§ 
20.800, 20.1304 (2010).

The Veteran previously was represented in this appeal, including 
at his hearing, by the Disabled American Veterans (DAV) service 
organization.  However, in August 2010, he submitted a statement 
indicating he no longer wanted the DAV to represent him.

In this decision, the Board is deciding the Veteran's claim for 
service connection for headaches.  Regrettably, though, aside 
from the claim for PTSD, the Board also must remand the claims 
for service connection for neck, back, bilateral forearm, 
and left hamstring disabilities since these claims also require 
further development.


FINDING OF FACT

There is probative, i.e., competent and credible, medical and 
other evidence of record etiologically linking the Veteran's 
headaches to his military service - particularly to injury 
sustained during a boating accident while on ACDUTRA.


CONCLUSION OF LAW

Especially when resolving all reasonable doubt in his favor, the 
Veteran's headaches are due to injury incurred in service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA) enhanced VA's duties to 
notify and assist Veterans with claims for VA benefits.  The VCAA 
was codified at 38 U.S.C.A. § 5100, 5102, 5103, 5103A, 5107, 
5126, and the implementing regulations were codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).

Here, though, since the Board is granting the Veteran's claim for 
service connection for headaches, in full, there is no need to 
discuss whether there has been compliance with these notice-and-
duty-to-assist provisions of the VCAA.  Shinseki v. Sanders, 129 
S. Ct. 1696 (2009).  His claim is being granted, regardless.

II.  Entitlement to Service Connection for Headaches

Service connection is granted if the evidence shows a current 
disability resulted from an injury or a disease that was incurred 
or aggravated during active military service.  38 U.S.C.A. §§ 
1110, 1131; 38 C.F.R. § 3.303(a).

Stated somewhat differently, direct service connection generally 
requires:  (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a relevant disease or injury; and 
(3) medical evidence of a nexus or link between the claimed in-
service disease or injury and the current disability.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)

The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its competency and credibility and resultant 
probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).



Active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled or 
died from disease or injury incurred or aggravated in the line of 
duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  ACDUTRA is, 
among other things, full-time duty in the Armed Forces performed 
by Reserves for training purposes or by members of the National 
Guard of any state.  38 U.S.C.A. § 101(22); 38 C.F.R. § 
3.6(c)(1).

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an injury 
or a disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

A disorder may be service connected if the evidence of record 
reveals the Veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated subsequent to service. 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997). Establishing continuity of symptomatology under 38 C.F.R. 
§ 3.303(b) is an alternative method of satisfying the second and 
third Shedden requirements to establish permanency of disease or 
injury in service so as to, in turn, link current disability to 
service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

Disability that is proximately due to, the result of, or 
chronically aggravated by a service-connected condition shall 
also be service connected on this secondary basis.  See 38 C.F.R. 
§ 3.310(a) & (b).  See also Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  In order to establish entitlement to service connection 
on this secondary basis, there must be:  (1) evidence of a 
current disability; (2) evidence of a 
service-connected disability; and (3) medical evidence 
establishing a nexus (i.e., link) between the service-connected 
disability and the current disability.  See Wallin v. West, 11 
Vet. App. 509, 512 (1998); McQueen v. West, 13 Vet. App. 237 
(1999); Velez v. West, 11 Vet. App. 148, 158 (1998).



Evidence relating a current disorder to service must be medical 
unless it concerns a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 495-97.  
For the showing of chronic disease in service, there is a 
required combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  38 
C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or 
medical diagnosis, there generally must be competent evidence to 
the effect that the claim is plausible; lay assertions regarding 
this generally are insufficient.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  A layperson generally is incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 
(1998).

There are exceptions to this general rule, however.  Lay 
testimony is competent to establish the presence of observable 
symptomatology and "may provide sufficient support for a claim of 
service connection."  Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  When, for example, a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is within 
its province to weigh that testimony and make a credibility 
determination as to whether that evidence supports a finding of 
service incurrence and continuity of symptomatology sufficient to 
establish service connection.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007).



Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

The Federal Circuit Court has clarified that medical evidence is 
not always or categorically required to establish the required 
nexus between the currently claimed disability and the disease or 
injury in service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, the 
benefit of the doubt is resolved in favor of the Veteran.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

As explained, the first and indeed perhaps most fundamental 
requirement for any service-connection claim is there must be 
competent evidence of the existence of the currently claimed 
disability.  Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (service connection presupposes a 
current diagnosis of the condition claimed, to at least confirm 
the Veteran has it; without this minimum level of proof, there 
can be no valid claim).  Here, the Veteran's VA treatment records 
indicate he has been diagnosed with headaches and lists this 
diagnosis among his active problems.  So there is no disputing he 
has this claimed condition.  Therefore, the determinative issue 
is whether this disability is attributable to his active military 
service - either while on regular active duty (AD) or while in 
the reserves on ACDUTRA.  See Watson v. Brown, 4 Vet. App. 309, 
314 (1993) ("A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and an 
injury or a disease incurred in service.").  See, too, Maggitt v. 
West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 
546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. 
Cir. 1998).

Concerning this purported relationship, the Veteran asserts that 
his headaches are the result of a neck injury he sustained in a 
boating accident while on ACDUTRA.  See his April 2009 hearing 
testimony.

His military personnel records include a Chronological Record of 
Medical Care confirming that, in August 2006, he was on ACDUTRA 
in the reserves and involved in a boating accident.  He 
consequently required medical treatment for symptoms including 
loss of consciousness and neck pain.  So there is confirmation of 
this alleged injury in service.  The question then becomes 
whether he has chronic (recurring or permanent) headaches as a 
result.  See Bostain v. West, 11 Vet. App. 124, 127 (1998).

Concerning this alleged cause and effect, the Veteran's post-
service VA treatment records include a September 2006 primary 
care examination report diagnosing the Veteran with headaches 
that relate back to that August 2006 boating accident.  He 
mentioned hurting all over since that boating accident 
approximately 6 weeks prior to that examination.  He was 
generally alert and oriented and his gait was normal.  
Examination of his head, ears, eyes, nose and throat showed his 
pupils were equal, round and reactive to light, that his 
extraocular muscles were intact, and this his tympanic membranes, 
canals, and throat were clear. 

The Veteran's other, more recently dated VA treatment records 
show he has continued to receive treatment for his headaches; 
indeed, as mentioned, these more recent records list his 
headaches as one of his currently active problems.  A February 
2007 primary care note also indicates the boating accident in 
service resulted in his headaches, so further establishes this 
required linkage.



As mentioned, a Veteran may establish entitlement to service 
connection where the disability was seen in service with 
continuity of symptomology demonstrated subsequent to service.  
See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997); Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Such 
is the case here.  That is, the Board finds the Veteran's 
assertions regarding having experienced headaches since the 
boating accident in service to be both competent and credible, 
and therefore resultantly probative, especially as the incident 
and his continued treatment for relevant symptoms are well 
documented by the other evidence of record, both from during 
service and during the years since his discharge.  At the very 
least, this posited cause-and-effect correlation between his 
current headaches and the injuries he sustained in that boating 
accident in service is in relative equipoise, so in any event 
this doubt, since reasonable, would have to be resolved in his 
favor and his claim granted.  38 C.F.R. § 3.102.  See also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990) and Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996) (indicating an absolutely 
accurate determination of etiology is not a condition precedent 
to granting service connection, nor is obvious or definite 
etiology)..


ORDER

Service connection for headaches is granted.




REMAND

The Veteran also attributes his claimed neck, back, and bilateral 
forearm disabilities to that documented boating accident during 
service, in August 2006, while on ACDUTRA.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service-connection) claims, VA must 
provide a VA medical examination when there is:  (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that an 
event, injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an indication 
that the disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or with 
another service-connected disability, but (4) insufficient 
competent medical evidence on file for the VA to make a decision 
on the claim.  See also 38 U.S.C.A. § 5103A(d)(2) and 
38 C.F.R. § 3.159(c)(4).

When determining whether a VA examination is required under 
38 U.S.C.A. § 5103A(d)(2), the law requires competent evidence of 
a disability or symptoms of a disability, but does not require 
competent evidence of a nexus, only that the evidence indicates 
an association between the disability and service or a service-
connected disability.  See Waters v. Shinseki, 601 F.3d 1274 
(Fed. Cir. 2010).

The Veteran claims he has chronic neck, back, and bilateral 
(i.e., right and left) forearm pain.  And pain is a type of 
symptom that is readily amenable to his lay perception, so if his 
written and oral testimony concerning this is credible, 
especially of having experienced pain in these areas since the 
boating accident in service, this would not preclude the Board 
from requesting medical comment on the etiology of his pain, and 
particular in terms of the underlying diagnoses and their 
possible attribution to that injury in service.  See Bardwell v. 
Shinseki, 24 Vet. App. 36 (2010).

Furthermore, the Veteran's VA treatment records show he has been 
treated for relevant symptoms of neck, back, and bilateral 
forearm pain, but has not received a diagnosis in relationship to 
any of those symptoms.  For example, a September 2006 VA primary 
care note indicates he had received treatment for pain in his 
neck, back, and forearms, but no diagnosis was provided.  Robaxin 
and Naprosyn were prescribed to try and manage his pain.  Mere 
pain, alone, however, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal 
dismissed in part and vacated and remanded in part sub nom. 
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  

A November 2006 VA treatment note indicates the Veteran received 
treatment for his neck and back pain, and upon review of negative 
X-ray findings, suggests the symptoms are attributable to a 
"possible" spinal strain, with or without whiplash.  However, 
this assessment lacks the degree of requisite certainty to 
support granting service connection.  There are indeed a line of 
precedent cases discussing the lesser probative value of opinions 
like this that are equivocal, in various contexts, which 
essentially state that it is possible that what posited is true.  
See, e.g., Tirpak v. Derwinski, 2 Vet. App. 609 (1992) (saying a 
condition "may" be related to service is just as well 
tantamount to saying it also "may not" be related to service).  
See also Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); 
Perman v. Brown, 5 Vet. App. 227, 241 (1993); Winsett v. West, 11 
Vet. App. 420, 424 (1998).  See, too, Bloom v. West, 13 Vet. App. 
185, 187 (1999) (a medical opinion based on speculation, without 
supporting clinical data or other rationale, does not provide the 
required degree of medical certainty).

But as also already explained, an absolutely accurate 
determination of etiology is not a condition precedent to 
establishing this necessary linkage, nor must this correlation be 
definitely or obviously established.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996).  That is to say, use of cautious language 
does not always express inconclusiveness in a doctor's opinion.  
Rather, the opinion should be viewed in its full context and not 
characterized solely by the medical professional's choice of 
words.  See Lee v. Brown, 10 Vet. App. 336, 338 (1997).

The Board is therefore requesting an examination and opinion 
concerning the nature and etiology of these claimed conditions - 
and especially insofar as whether they are attributable or date 
back to the boating accident injuries mentioned.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2); and 
38 C.F.R. § 3.159(c)(4).

As concerning his claim for a left hamstring disability, the 
Veteran also alleges this condition is the result of an injury in 
service.  See his April 2009 hearing testimony.  His service 
treatment records show that, in September 1991, he received 
treatment for left thigh and hip symptoms.  The diagnosis was a 
left thigh muscle strain.  So there at least arguably was a 
relevant injury in service and resultant need for treatment.

There also is a treatment record showing treatment of a left 
hamstring injury in September 2004.  But the Veteran's service 
records do not confirm this additional injury occurred during 
what could be considered active military service.  The treatment 
record discussing that September 2004 left hamstring injury 
indicates his status was "reserve" at the time of that 
treatment.  Nevertheless, he testified during his April 2009 
hearing that the injury occurred while he was on active duty.  A 
determination therefore necessarily needs to be made whether that 
injury occurred during a qualifying period of service.  38 C.F.R. 
§ 3.1(a), (d); Harris v. West, 13 Vet. App. 509, 511 (2000); 
Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Mercado-Martinez 
v. West, 11 Vet. App. 415, 419 (1998).

VA is required to assist the Veteran in developing his claim.  38 
U.S.C.A. § 5103A(b)(1).  And insofar as records from a Federal 
department agency may aid in the development of the claim, VA 
must attempt to obtain these records until it is reasonably 
certain they do not exist or that any further efforts to obtain 
them would be futile.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 
3.159(c)(2), (c)(3), and (e)(1).  So the RO/AMC should undertake 
all appropriate steps to identify the Veteran's periods of active 
military service, both while on AD and ACDUTRA, prior to deciding 
this claim.  

Furthermore, as there is competent evidence of a current left 
hamstring disability and at least one documented relevant in-
service injury on active duty, a remand for a VA examination and 
opinion is also required.  See again McLendon v. Nicholson, 20 
Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2); and 38 C.F.R. § 
3.159(c)(4).

Lastly, in addition to these several other claims that have been 
decided or discussed, the RO's August 2007 rating decision at 
issue also denied the Veteran's claim for service connection for 
PTSD.  And in September 2007, in response, his then DAV 
representative submitted a statement concerning this claim and 
additional evidence pertaining to it.  Liberally construed, that 
statement and accompanying evidence were tantamount to a timely 
Notice of Disagreement (NOD) regarding this additional claim.  
See Gallegos v. Principi, 283 F.3d 1309 (Fed. Cir. 2002) 
(indicating an NOD need only express the Veteran's disagreement 
with a decision, not contain any predetermined or magic words or 
phrases).  See also 38 C.F.R. §§ 20.201, 20.302.  Because the 
representative rather contemporaneously also had submitted 
another statement in September 2007 concerning the several other 
claims that also were being appealed, the statement specifically 
concerning the PTSD apparently was overlooked and not 
acknowledged.  This claim therefore has remained pending during 
the several years since.  See Ingram v. Nicholson, 21 Vet. App. 
232, 249, 255 (2007) and McGrath v. Gober, 14 Vet. App. 28, 35 
(2000).

But the Veteran has not been provided an SOC concerning this 
additional claim.  The filing of a timely NOD places a claim in 
appellate status.  Therefore, the failure to issue an SOC in such 
a circumstance renders a claim procedurally defective 
and necessitates a remand.  See 38 C.F.R. §§ 19.9, 20.200, 
20.201; see also Manlincon v. West, 12 Vet. App. 238 (1999); 
Godfrey v. Brown, 7 Vet. App. 398 (1995); Archbold v. Brown, 9 
Vet. App. 124 (1996).  Should the RO/AMC continue to deny this 
claim in the SOC, he will then have an opportunity to complete 
the steps necessary to perfect his appeal to the Board concerning 
this additional claim by also, in response to the SOC, filing a 
timely Substantive Appeal (VA Form 9 or equivalent statement).  
See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).



In his recent submissions, including in October 2010, the Veteran 
also requested consideration of his PTSD claim under the newest 
amendments to the governing regulation, specifically at 38 C.F.R. 
§ 3.304(f)(3).  And to this end, he submitted additional evidence 
both confirming he has PTSD and indicating it is the result of 
his alleged stressor in service (in particular, an accident 
during NATO exercises in 1992 when he was stationed aboard a 
ship).

Effective July 13, 2010, VA amended its rules for adjudicating 
disability compensation claims for PTSD, in 38 CFR § 3.304(f)(3), 
to liberalize the evidentiary standard for establishing the 
required in-service stressor in certain cases.  See 75 Fed. Reg. 
39,843 (July 13, 2010) (announcing final rule, incorrectly 
listing effective date as July 12, 2010) and 75 Fed. Reg. 41092 
(July 15, 2010) (correcting effective date to July 13, 2010).

More specifically, this new version of 38 CFR § 3.304(f)(3) 
eliminates the requirement for corroborating evidence of the 
claimed in-service stressor if it is related to the Veteran's 
"fear of hostile military or terrorist activity."  This 
regulatory revision now requires that the following be 
demonstrated to establish service connection for PTSD:  1) the 
claimed stressor is consistent with the places, types, and 
circumstances of the Veteran's service; 2) a VA psychiatrist or 
psychologist, or contract equivalent, confirms the claimed 
stressor is adequate to support a diagnosis of PTSD; and 3) the 
Veteran's symptoms are related to the claimed stressor.  See 
38 C.F.R. § 3.304(f)(3) (effective July 13, 2010); 
see also 75 Fed. Reg. 39,843 (July 13, 2010).  

If a stressor claimed by a veteran is related to the Veteran's 
fear of hostile military or terrorist activity and a VA 
psychiatrist or psychologist, or a psychiatrist or psychologist 
with whom VA has contracted, confirms that the claimed stressor 
is adequate to support a diagnosis of PTSD and that the Veteran's 
symptoms are related to the claimed stressor, in the absence of 
clear and convincing evidence to the contrary, and provided the 
claimed stressor is consistent with the places, types, and 
circumstances of the veteran's service, the Veteran's lay 
testimony alone may establish the occurrence of the claimed in-
service stressor. 

For purposes of this paragraph, "fear of hostile military or 
terrorist activity" means that a Veteran experienced, witnessed, 
or was confronted with an event or circumstance that involved 
actual or threatened death or serious injury, or a threat to the 
physical integrity of the Veteran or others, such as from an 
actual or potential improvised explosive device; vehicle-imbedded 
explosive device; incoming artillery, rocket, or mortar fire; 
grenade; small arms fire, including suspected sniper fire; or 
attack upon friendly military aircraft, and the Veteran's 
response to the event or circumstance involved a psychological or 
psycho-physiological state of fear, helplessness, or horror.

Further, the Court has taken judicial notice of the standards to 
establish a diagnosis of PTSD.  The Court acknowledged that in 
assessing whether a stressor is sufficient to trigger PTSD, it is 
a subjective standard (e.g., whether a person's exposure to a 
traumatic event and response involved intense fear, helplessness, 
or horror).  Thus, a more susceptible person could have PTSD 
under the DSM-IV criteria given his or her exposure to a 
traumatic event that would not necessarily have the same effect 
on "almost everyone."  Cohen v. Brown, 10 Vet. App. 128, 140-141 
(1997).

Consequently, when readjudicating or issuing the SOC concerning 
this claim for PTSD, the RO/AMC has to determine whether these 
most recent amendments warrant application to the specific facts 
of this particular case.

Accordingly, these claims are REMANDED for the following 
additional development and consideration:

1.  In response to his timely NOD, send the 
Veteran a SOC concerning his claim for 
service connection for PTSD.  This SOC must 
include consideration of whether the most 
recent revisions to 38 C.F.R. § 3.304(f)(3), 
which took effect on July 13, 2010, warrant 
application and provide grounds for granting 
this claim.  Should this claim instead 
continue to be denied, inform the Veteran 
that he still needs to file a timely 
Substantive Appeal (VA Form 9 or equivalent), 
in response to the SOC, to perfect his appeal 
to the Board of this additional claim.  Only 
if he does should it be returned to the Board 
for further appellate consideration.

2.  Contact the appropriate government 
entity, including the National Personnel 
Records Center (NPRC), as well as any other 
appropriate State or Federal agency, and 
obtain documented verification of any and all 
periods when the Appellant was on ACDUTRA and 
inactive duty for training (INACDUTRA).  This 
includes requesting copies of any service 
separation documents.  If no such records can 
be found, or if they have been destroyed, ask 
for specific documented confirmation of that 
fact.

If it is reasonably certain these records do 
not exist or that any further efforts to 
obtain them would be futile, provide the 
Veteran an explanation of how service records 
are maintained, why the search that was 
undertaken constitutes a reasonably 
exhaustive search, and why further efforts 
are not justified.

3.  Schedule any and all necessary VA 
Compensation and Pension Examinations to 
assess the nature and etiology of the 
Veteran's claimed neck, back, bilateral 
forearm, and left hamstring disabilities.  

With respect to the Veteran's claimed neck, 
back, and bilateral forearm disabilities, 
have the examiner(s) provide an opinion as to 
the likelihood (very likely, as likely 
as not, or unlikely) that any diagnosed 
disability is attributable to the Veteran's 
military service, especially to the 
documented boating accident in service.

With respect to his claimed left hamstring 
disability, have the examiner provide an 
opinion as to the likelihood (very likely, as 
likely as not, or unlikely) that any 
diagnosed left hamstring disability is 
attributable to the Veteran's military 
service, especially to the documented 
symptoms he experienced during service and 
the resultant diagnosis of left thigh muscle 
strain and, if it is determined he was also 
in a qualifying period of service in 
September 2004, his documented left hamstring 
injury.

The examiner(s) should also address the 
Veteran's claim(s) of continuity of 
symptomatology since service.  And consider 
that, in Dalton v. Nicholson, 21 Vet. App. 23 
(2007), the Court found that an examination 
was inadequate where the examiner did not 
comment on the Veteran's report of in-service 
injury and, instead, relied on the absence of 
evidence in the Veteran's service treatment 
records to provide a negative opinion.  The 
Board ultimately will have the responsibility 
of assessing the Veteran's credibility.  But, 
in the meantime, the examiners should 
therefore consider the type and circumstances 
of his alleged injuries in service in 
determining whether such injuries could have 
led to the development of the claimed 
disabilities, that is, even if one assumes 
for the sake of argument they occurred.

Having said that, the term "as likely as not" 
does not mean merely within the realm of 
medical possibility, rather that the weight 
of medical evidence both for and against a 
conclusion is so evenly divided that it is as 
medically sound to find in favor of causation 
as it is to find against it.

To facilitate making these important 
determinations, the claims file, including a 
complete copy of this remand, must be made 
available to the designated examiner(s) for 
review of the pertinent medical and other 
history.

The examiner(s) must discuss the medical 
rationale of the opinions, whether favorable 
or unfavorable, if necessary citing specific 
evidence in the record.

The Veteran is hereby advised that failure to 
report for his examination(s), without good 
cause, may have detrimental consequences on 
his pending claims for service connection.  
See 38 C.F.R. § 3.655.

4.  Then readjudicate these remaining claims 
in light of all additional evidence obtained.  
If any claim is not granted to the Veteran's 
satisfaction, send him a supplemental SOC 
(SSOC) concerning any still-denied claim and 
give him time to submit additional evidence 
and/or argument in response before returning 
the file to the Board for further appellate 
consideration of any remaining claim.

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


